United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, PROOTER STATION,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1182
Issued: September 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2013 appellant filed a timely appeal of a January 29, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his emotional condition claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an emotional condition due to factors of his federal employment.
FACTUAL HISTORY
On August 1, 2012 appellant, then a 46-year-old letter carrier, filed an occupational
disease claim alleging that on July 10, 2012 he developed post-traumatic stress disorder due to
factors of his federal employment. He first attributed his condition to his employment on that
1

5 U.S.C. § 8101 et seq.

date. Appellant stopped work on June 29, 2012. He stated that since his absence from work on
June 30, 2012 his symptoms had decreased and stopped.
By letter dated August 9, 2012, OWCP requested additional factual and medical evidence
from appellant in support of his claim. It allowed 30 days for a response. On March 5, 2012 the
employing establishment informed appellant that the decision to make him a full-time regular
carrier had been rescinded and that he remained a part-time flexible carrier.
On March 17, 2012 appellant related that on March 16, 2012 at 10:00 a.m. he was given
four hours of work by Dan, the station manager, who informed appellant that the route should
take no more than five hours as appellant had not previously delivered the route. At 2:15 p.m.,
Pete Duban, his supervisor, approached him on the route to advise him that he was behind
schedule. He stated that another carrier was coming to take the remaining mail and that
appellant was to return to the employing establishment. Once there, Mr. Duban informed
appellant that as a part-time flexible carrier, he had worked his four hours and was done for the
day. Appellant asked about a “new route learning curve” and Mr. Duban stated that appellant
was too slow, inefficient and not meeting minimum expectations or standards. He protested that
he had never been taken off a route before and that he still had time to complete the route.
Mr. Duban stated, “You are done and goodbye.”
Appellant submitted a statement dated August 1, 2012 and detailed his work activities
beginning January 9, 2012. “Manager Brenda” criticized him for calling the automated call-in
system due to his absence from work as the result of a migraine. Appellant received a promotion
letter on March 2, 2012 which was rescinded on March 5, 2012. On March 5 and 10, 2012 Judy
Thompson, a supervisor, blamed appellant for a late return without factual justification. Also on
March 10, 2012 appellant alleged there was a “bullying incident with supervisor” and that he
filed a grievance. He was absent on March 31, April 25 and 26 and June 9 and 23, 2012 due to
migraines and stomach upsets. Appellant stated that on June 11, 2012 he received unwarranted
criticism from “Supervisor Dennis” regarding his leave usage on June 9, 2012. On June 29 2012
he was assigned an unrealistic amount of work with an unrealistic deadline. Beginning on
June 30, 2012 appellant was absent from work due to post-traumatic stress disorder.
On August 8, 2012 Dr. Walter Hollow, Board-certified in family practice, diagnosed
post-traumatic stress disorder and migraine headaches secondary to stress and overwork. He
opined that appellant’s condition was caused by work as his symptoms lessened after he removed
himself from the stressful environment.
Appellant submitted a grievance form dated April 26, 2012 filed against Mr. Duban
alleging a hostile work environment. The grievance was resolved through an agreement of
mutual cooperation and clear communications.
By decision dated January 29, 2013, OWCP denied appellant’s claim finding that he
failed to submit sufficient evidence to establish a compensable factor of employment.

2

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.3 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.8 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.9
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Lillian Cutler, supra note 2.

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

8

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
9

Roger Williams, 52 ECAB 468 (2001).

3

occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.10
ANALYSIS
Appellant attributed his diagnosed post-traumatic stress disorder to his work duties. He
stated that on June 29, 2012 he was assigned an unrealistic amount of work with an unrealistic
deadline. The Board has held that emotional reactions to situations in which an employee is
trying to meet his or her position requirements are compensable under Cutler.11 While appellant
generally alleged that his specially assigned duties on June 29, 2012 caused or contributed to his
emotional condition, he did not submit sufficient evidence to establish that the employing
establishment required him to complete an unrealistic amount of work with an unrealistic
deadline.12 He did not provide an adequate description of either the specific work required or the
time period allotted. Without supporting evidence, this allegation is not a compensable
employment factor.
Appellant also attributed his emotional condition to administrative actions of his
supervisor, Mr. Duban, on March 16, 2012. An administrative or personnel matter will be
considered to be an employment factor only where the evidence discloses error or abuse on the
part of the employing establishment.13 Mr. Duban allegedly removed appellant from his
assigned route for the day because he had not completed the route in the allotted four hours.
Appellant alleged that Mr. Duban stated that he was too slow, inefficient and not meeting
minimum expectations and standards. On March 5 and 10, 2012 Judy Thompson, a supervisor,
blamed appellant for a late return without factual justification. Appellant has submitted no
witness statements or other corroborating evidence regarding Dr. Duban’s or Ms. Thompson’s
actions and statements. While appellant has alleged error or abuse in his supervisors’ actions,
the Board has frequently held that allegations alone by a claimant are insufficient to establish a
factual basis for an emotional condition claim, but rather must be corroborated by evidence.14
Without any substantiating evidence that the events described above occurred as alleged,
appellant has failed to establish compensable factors of employment in these events.
Appellant also attributed his emotional condition to his leave usage and the response to
this usage by the employing establishment. He alleged on January 9, 2012 “Manager Brenda”
criticized him for calling the automated call-in system due to his absence from work as the result
of a migraine. Appellant was absent on March 31, April 25 and 26 and June 9 and 23, 2012 due
to migraines and stomach upsets. He stated that on June 11, 2012 he received unwarranted
criticism from “Supervisor Dennis” regarding his leave usage on June 9, 2012. Although the
handling of leave requests is generally related to employment, this is an administrative function
10

Alice M. Washington, 46 ECAB 382 (1994).

11

Lillian Cutler, supra note 2.

12

D.L., 58 ECAB 217 (2006).

13

C.S., 58 ECAB 137 (2006).

14

J.F., 59 ECAB 331 (2008); M.D., 59 ECAB 211 (2007).

4

of the employer and not duties of the employee and subject to the standard discussed above.
Appellant alleged error or abuse by the employing establishment in response to his leave usage;
but did not submit adequate evidence to establish his alleged difficulties with supervisors
regarding his leave usage. Without corroborating evidence he has not established any error or
abuse on the part of the employing establishment.
Appellant received a promotion letter on March 2, 2012 which was rescinded on
March 5, 2012. The Board has held that disability is not covered where it results from an
employee’s frustration over not being able to secure a promotion.15 Assignment of work duties
is a management prerogative, so that appellant’s reaction to the withdrawal of his promotion
would be covered only if he could establish error or abuse by the employing establishment which
he has not done.16
On March 10, 2012 appellant alleged that there was a “bullying incident with supervisor”
and that he filed a grievance. The record contains a grievance form dated April 26, 2012 filed by
appellant against Mr. Duban alleging that he created a hostile work environment. The grievance
does not contain any specific details of the bullying. Without a clear and detailed account of the
events of March 10, 2012, the Board is unable to determine whether these events could rise to
the level of a compensable factor of employment if established. Furthermore, the grievance was
resolved through an agreement for mutual cooperation and clear communications. The grievance
settlement provided no indication of a finding of error by the employing establishment.17
The Board concludes that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty causally related to factors of his
federal employment.
As appellant has not established any compensable employment factors, the Board need
not consider the medical evidence of record.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not established that he sustained an emotional
condition in the performance of duty.

15

R.F., Docket No. 12-1816 (issued May 21, 2013).

16

H.D., Docket No. 12-1246 (issued April 11, 2013).

17

W.B., Docket No. 12-1369 (issued May 1, 2013).

18

A.K., 58 ECAB 119 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

